FILED
                           NOT FOR PUBLICATION
                                                                               FEB 17 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   19-10375

              Plaintiff-Appellee,                D.C. No.
                                                 4:13-cr-01851-JAS-JR-1
 v.

CHRISTOPHER JAMES PRESTON,                       MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James Alan Soto, District Judge, Presiding

                      Argued and Submitted February 2, 2021
                                Phoenix, Arizona

Before: W. FLETCHER, MILLER, and HUNSAKER, Circuit Judges.

      Defendant Christopher James Preston appeals his convictions on two counts

of aggravated sexual abuse of a child, in violation of 18 U.S.C. § 2241(c). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. We reject Defendant’s claim that the government improperly vouched for

Timothy and Ms. Preston’s credibility. “Improper vouching consists of placing the

prestige of the government behind a witness through personal assurances of the

witness’s veracity, or suggesting that information not presented to the jury supports

the witness’s testimony.” United States v. Ruiz, 710 F.3d 1077, 1085 (9th Cir.

2013) (quotation marks and citation omitted). A prosecutor may ask an impeached

witness whether they are telling the truth. See, e.g., United States v. Dorsey, 677

F.3d 944, 953 (9th Cir. 2012) (holding that a prosecutor may refer to a plea

agreement’s “mandate to be truthful” if such references are “made in response to

an attack on the witness’s credibility because of his plea bargain”) (quoting United

States v. Monroe, 943 F.2d 1007, 1013–14 (9th Cir. 1991)).

      The prosecutor did not improperly vouch during his closing argument. The

first statement—“Why do we think he’s credible”—is permissible because, viewed

in context, the prosecutor appears to be arguing why the jury should find Timothy

credible based on the evidence in the record and based upon inferences that can be

drawn from that evidence. See United States v. Alcantara-Castillo, 788 F.3d 1186,

1195 (9th Cir. 2015). The second statement—“I would submit to you he’s a very

credible witness”—is also permissible. See United States v. Necoechea, 986 F.2d

1273, 1279 (9th Cir. 1993); cf. United States v. Flores, 802 F.3d 1028, 1040 (9th


                                          2
Cir. 2015) (government improperly vouched for expert when prosecutor said, “I

submit I would hire” the expert over another expert).

      2. Testimony that Ms. Preston called Defendant a “child molester” during an

argument was not improper character evidence. The evidence was relevant

“grooming” evidence. The statement was made by Ms. Preston to Defendant in

Timothy’s presence after she learned that Defendant showed Timothy an R-rated

movie about the pornography industry. As a result, Timothy asked Defendant

whether Ms. Preston knew about his and Defendant’s sexual relationship,

demonstrating that Timothy knew of the need to keep the relationship secret and to

protect Defendant.

      The district court allowed Barry, Timothy’s older brother, to testify that

Defendant allowed him to drink alcohol, smoke cigarettes, and watch pornography.

The court also allowed Barry to testify that Defendant discussed lewd acts with

him. The district court found this evidence “inextricably intertwined” with

Timothy’s experiences and admissible to show intent. Assuming without deciding

that this was an abuse of discretion, any error was harmless. There is ample other

evidence, such Timothy’s testimony and other witnesses’ corroboration of that

testimony, supporting a determination of Defendant’s guilt.




                                          3
      3. There was no Doyle v. Ohio, 426 U.S. 610 (1976), violation. After Agent

Dallacroce testified that Defendant invoked his right to counsel, the district court

timely sustained defense counsel’s objection, struck Agent Dallacroce’s answer,

admonished the jury to disregard the answer, and instructed the jury not to consider

the testimony. See Greer v. Miller, 483 U.S. 756, 765–66 (1987); cf. United States

v. Foster, 985 F.2d 466, 468 (9th Cir. 1993) (finding a Doyle error where the court

“overruled a timely objection, advised the defendant to answer the question and

admitted . . . testimony acknowledging [the defendant’s] post-arrest silence”), as

amended by 17 F.3d 1256 (9th Cir. 1994).

      4. The district court did not plainly err by permitting Karen Blackwell to

provide expert testimony. First, Blackwell’s testimony was helpful to the jury

because it provided information about the general dynamics of sexual assault

situations. See United States v. Lukashov, 694 F.3d 1107, 1116–17 (9th Cir. 2012).

Second, the record indicates that Blackwell’s testimony was reliable. Blackwell

has specialized knowledge about child/adolescent abuse. She has a master’s

degree in social work, has been a forensic interviewer for the FBI for “over nine

years,” but has done “forensic interview[ing] for 18 years,” and has conducted

more than 3,500 forensic interviews. Based on her extensive and specialized




                                           4
knowledge about the process of victimization and the process of disclosure, the

district court correctly qualified her as an expert witness.

      5. The government did not misstate the evidence during summation.

“Prosecutors have considerable leeway to strike hard blows based on the evidence

and all reasonable inferences from the evidence.” United States v. Macias, 789

F.3d 1011, 1023 (9th Cir. 2015) (quotation marks and citation omitted);

Necoechea, 986 F.2d at 1276 (explaining that prosecutors may argue in closing

that one side is lying if the argument is based on reasonable inferences). First, the

prosecutor fairly argued that Timothy did not seek to gain anything by disclosing

the abuse to his mother. As the prosecutor noted, Timothy’s disclosure came

during the time he was being prosecuted for his own crimes. But Timothy neither

disclosed the abuse to any law enforcement figure before his mother contacted the

police, nor wanted the abuse disclosed. Second, it was fair to contend that

Timothy did not “present” as someone who wanted to destroy Defendant. Much of

Timothy’s testimony was focused on how much he enjoyed his time with

Defendant.

      6. The district court did not violate Defendant’s Fifth and Sixth Amendment

rights by limiting defense counsel’s closing argument. A court may instruct

counsel not to inject his personal opinion into an argument. See United States v.


                                           5
Spillone, 879 F.2d 514, 518 (9th Cir. 1989); see also United States v. Young, 470

U.S. 1, 8–9, 9 n.7 (1985).

      Defense counsel expressed his opinion about the truth of Timothy’s claims.

This was improper and the district court did not abuse its discretion by prohibiting

counsel from expressing his opinions on the veracity of Timothy’s claims. This

prohibition was not unconstitutional as it did not deprive defense counsel from

arguing his theory of the defense or from attacking the credibility and believability

of Timothy and the other witnesses. See Conde v. Henry, 198 F.3d 734, 739 (9th

Cir. 1999). Accordingly, the district court’s ruling was proper.

      7. Because we have identified no errors, cumulative error does not justify

reversal. See United States v. Jeremiah, 493 F.3d 1042, 1047 (9th Cir. 2007).

      AFFIRMED.




                                          6